Citation Nr: 1519708	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-24 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for right knee arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  

4.  Entitlement to a total rating based on individual unemployability (TDIU) prior to August 12, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2012 and December 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In April 2014, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

The claim for an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the April 2014 video hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claims for a rating in excess of 20 percent for right knee arthritis, a rating in excess of 10 percent for right knee instability, and a TDIU prior to August 12, 2011.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the claim for a rating in excess of 20 percent for right knee arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal as to the claim for a rating in excess of 10 percent for right knee instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal as to the claim for a TDIU prior to August 12, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, at the April 2014 video hearing, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims for a rating in excess of 20 percent for right knee arthritis, a rating in excess of 10 percent for right knee instability, and for a TDIU prior to August 12, 2011.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (the transcript of a personal hearing may act as a substantive appeal).  Moreover, the Board finds that this testimony clearly articulated the Veteran's intent to withdraw from appellate status these claims.  Therefore, because this withdrawal was received by VA prior to the Board's issuance of a final decision as to these issues, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal of the denial of the claim for a rating in excess of 20 percent for right knee arthritis is dismissed.

The appeal of the denial of the claim for a rating in excess of 10 percent for right knee instability is dismissed.

The appeal of the denial of the claim for a TDIU prior to August 12, 2011, is dismissed.

REMAND

As to the claim for an initial compensable rating for bilateral hearing loss, the Veteran testified at his April 2014 video hearing that his disability has worsened since his last VA examination in April 2013.  Therefore, the Board finds that it must remand the claim to provide the Veteran with a new VA examination to assess the current nature, extent, and severity of his disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

While the appeal is in remand status, any outstanding VA and private treatment record, including from the Buffalo VA Medical Center, should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file the Veteran's post-July 2013 treatment records from the Buffalo VA Medical Center.  

2.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file, physically or electronically, any outstanding private audiological treatment records. 

3.  Notify the Veteran and his representative that they can submit lay statements from the appellant and from other individuals who have first-hand knowledge during the pendency of the appeal of the current severity of the claimant's bilateral hearing loss.  Provide them a reasonable time to submit this evidence.  

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate via the telephone and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.

5.  Thereafter, adjudicating the claim.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations, and citation to all evidence added to the claims file since the July 2013 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


